     Case 3:21-cv-00063-AJB-AHG Document 5 Filed 01/28/21 PageID.72 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   STRIKE 3 HOLDINGS, LLC,                            Case No.: 3:21-cv-00063-AJB-AHG
12                                     Plaintiff,
                                                        ORDER GRANTING EX PARTE
13   v.                                                 APPLICATION FOR LEAVE TO
                                                        SERVE A THIRD-PARTY
14   JOHN DOE subscriber assigned IP
                                                        SUBPOENA PRIOR TO A RULE
     address 75.25.172.49,
15                                                      26(f) CONFERENCE
                                     Defendant.
16
                                                        [ECF No. 4]
17
18
19         Before the Court is Plaintiff Strike 3 Holdings, LLC’s (“Plaintiff”) Ex Parte
20   Application for Leave to Serve a Third Party Subpoena Prior to a Rule 26(f) Conference.
21   ECF No. 4. No defendant has been named or served, and so no opposition or reply briefs
22   have been filed. For the reasons discussed below, the Court GRANTS Plaintiff’s ex parte
23   application.
24           I.     BACKGROUND
25         On January 12, 2021, Plaintiff filed a Complaint against Defendant “John Doe,” who
26   is allegedly a subscriber of AT&T U-verse and assigned Internet Protocol (“IP”) address
27   75.25.172.49. ECF No. 1 at ¶ 5. Plaintiff Strike 3 Holdings, LLC, is the owner of numerous
28   adult motion pictures, which Plaintiff distributes through adult websites and DVDs. Id. at

                                                    1
                                                                            3:21-cv-00063-AJB-AHG
     Case 3:21-cv-00063-AJB-AHG Document 5 Filed 01/28/21 PageID.73 Page 2 of 9



 1   ¶¶ 2–3. Plaintiff asserts that Defendant is committing “rampant and wholesale copyright
 2   infringement” by downloading, recording, and distributing copies of Plaintiff’s
 3   copyrighted motion pictures without authorization through the use of the BitTorrent file
 4   distribution network. Id. at ¶¶ 4, 19–30.
 5         In the instant motion, Plaintiff seeks leave to conduct early discovery prior to the
 6   mandated Rule 26(f) conference to learn Defendant’s identity. ECF No. 4. Specifically,
 7   Plaintiff seeks an order permitting it to serve a third-party subpoena under Federal Rule of
 8   Civil Procedure 45 on AT&T U-verse, the Internet Service Provider (“ISP”) who leased
 9   the IP address belonging to Defendant John Doe, which would require AT&T U-verse to
10   supply the name and address of its subscriber to Plaintiff. ECF No. 4-1 at 7–8. Through
11   service of the third-party subpoena, Plaintiff seeks only “the true name and address of
12   Defendant.” Id. at 8. Additionally, Plaintiff represents to the Court that it will only use this
13   information to prosecute the claims made in its Complaint. Id.
14          II.   LEGAL STANDARD
15         A party is generally not permitted to obtain discovery without a court order before
16   the parties have conferred pursuant to Federal Rule of Civil Procedure 26(f). FED. R. CIV.
17   P. 26(d)(1). However, courts make exceptions to allow limited discovery after a complaint
18   is filed to permit the plaintiff to learn the identifying information necessary to serve the
19   defendant. Columbia Ins. Co. v. Seescandy.com, 185 F.R.D. 573, 577 (N.D. Cal. 1999);
20   see, e.g., UMG Recordings, Inc. v. Doe, No. C-08-3999-RMW, 2008 WL 4104207, at *2
21   (N.D. Cal. Aug. 29, 2008) (noting, in an infringement case, that “a plaintiff cannot have a
22   discovery planning conference with an anonymous defendant[,]” thus, limited expedited
23   discovery would “permit the [plaintiff] to identify John Doe and serve the defendant,
24   permitting this case to go forward.”)
25         Consistent with this generally recognized exception to Rule 26(f), the Ninth Circuit
26   has held that “‘where the identity of the alleged defendant[] [is] not [] known prior to the
27   filing of a complaint[,] the plaintiff should be given an opportunity through discovery to
28   identify the unknown defendants, unless it is clear that discovery would not uncover the

                                                    2
                                                                                 3:21-cv-00063-AJB-AHG
     Case 3:21-cv-00063-AJB-AHG Document 5 Filed 01/28/21 PageID.74 Page 3 of 9



 1   identities, or that the complaint would be dismissed on other grounds.’” Wakefield v.
 2   Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999) (quoting Gillespie v. Civiletti, 629 F.2d
 3   637, 642 (9th Cir. 1980)).
 4         A party who requests early or expedited discovery must make a showing of good
 5   cause. See Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 275–76 (N.D. Cal.
 6   2002) (applying “the conventional standard of good cause in evaluating Plaintiff’s request
 7   for expedited discovery”). Good cause is established through a balancing test “where the
 8   need for expedited discovery, in consideration of the administration of justice, outweighs
 9   the prejudice to the responding party.” Id. at 276. To determine whether “good cause”
10   exists to permit expedited discovery to identify John Doe defendants, district courts in the
11   Ninth Circuit consider whether the plaintiff (1) “identif[ies] the missing party with
12   sufficient specificity such that the Court can determine that the defendant is a real person
13   or entity who could be sued in federal court”; (2) “identif[ies] all previous steps taken to
14   locate the elusive defendant” to ensure that plaintiff has made a good faith effort to identify
15   the defendant; and (3) “establish[es] to the Court’s satisfaction that plaintiff’s suit against
16   defendant could withstand a motion to dismiss.” Columbia Ins., 185 F.R.D. at 578–80.
17   Additionally, the plaintiff should demonstrate the discovery will likely lead to identifying
18   information that will permit service of process. Id. at 580. These factors are considered to
19   ensure the expedited discovery procedure “will only be employed in cases where the
20   plaintiff has in good faith exhausted traditional avenues for identifying a civil defendant
21   pre-service, and will prevent use of this method to harass or intimidate.” Id.
22         III.   DISCUSSION
23         Plaintiff contends that there is good cause for this Court to allow expedited
24   discovery. ECF No. 4-1 at 11–17. For the reasons stated below, the Court agrees.
25                   a. Identification of Missing Party with Sufficient Specificity
26         To satisfy the first prong, Plaintiff must identify Defendant with enough specificity
27   to enable the Court to determine that Defendant is a real person or entity who would be
28   subject to the jurisdiction of this Court. Columbia Ins., 185 F.R.D. at 578. District courts

                                                    3
                                                                                3:21-cv-00063-AJB-AHG
     Case 3:21-cv-00063-AJB-AHG Document 5 Filed 01/28/21 PageID.75 Page 4 of 9



 1   in this circuit have determined “a plaintiff identifies Doe defendants with sufficient
 2   specificity by providing the unique IP addresses assigned to an individual defendant on the
 3   day of the allegedly infringing conduct, and by using ‘geolocation technology’ to trace the
 4   IP addresses to a physical point of origin.” 808 Holdings, LLC v. Collective of December
 5   29, 2011 Sharing Hash, No. 12cv186 MMA-RBB, 2012 WL 12884688, at *4 (S.D. Cal.
 6   May 4, 2012); see Openmind Solutions, Inc. v. Does 1-39, No. C-11-3311-MEJ, 2011 WL
 7   4715200, at *2 (N.D. Cal. Oct. 7, 2011) (concluding that plaintiff satisfied the first factor
 8   by identifying the defendants’ IP addresses and by tracing the IP addresses to a point of
 9   origin within the State of California); Pink Lotus Entm’t, LLC v. Does 1-46, No. C-11-
10   02263, 2011 WL 2470986, at *3 (N.D. Cal. June 21, 2011) (same). Other courts have
11   concluded that merely identifying the IP addresses on the day of the alleged infringement
12   satisfies this factor. 808 Holdings, 2012 WL 12884688, at *4 (collecting cases).
13           Here, Plaintiff has identified the Doe Defendant with sufficient specificity. First, in
14   support of the present motion, Plaintiff provided a Declaration by David Williamson, an
15   independent contractor hired by Plaintiff as an Information Systems and Management
16   Consultant ECF No. 4-2 at 2–15 (“Ex. A”). In that role, Mr. Williamson testifies he
17   “oversaw the design, development, and overall creation of the infringement detection
18   system called VXN Scan[,] which [Plaintiff] both owns and uses to identify the IP
19   addresses used by individuals infringing Plaintiff’s movies via the BitTorrent protocol.”
20   Ex. A at ¶ 40. Mr. Williamson’s Declaration explains the VXN Scan system in detail, which
21   involves, in part, the development of a proprietary BitTorrent client that emulates the
22   behavior of a standard BitTorrent client by repeatedly downloading data pieces from peers
23   within the BitTorrent network that are distributing Plaintiff’s movies. Id. at ¶¶ 52–55. Mr.
24   Williamson testifies that another component of the VXN Scan system is the PCAP 1
25   Recorder / Capture Card, which is able to record the IP addresses connecting to the
26
27
28   1
         PCAP stands for “Packet Capture.” Ex. A at ¶ 58.
                                                    4
                                                                                3:21-cv-00063-AJB-AHG
     Case 3:21-cv-00063-AJB-AHG Document 5 Filed 01/28/21 PageID.76 Page 5 of 9



 1   Proprietary Client and sending the infringed copies of Plaintiff’s movies to the Proprietary
 2   Client through the BitTorrent network. Id. at ¶¶ 57–59. Not only does a PCAP contain the
 3   IP addresses used in the network transaction, it also records the port number and BitTorrent
 4   client used to accomplish each transaction, and the “Info Hash” associated with the
 5   infringing computer file, which reflects the metadata of the particular underlying .torrent
 6   file being shared without authorization. Id. at ¶¶ 61–62. The PCAP Capture Card records
 7   PCAPs in real time and is able to record perfect copies of every network packet received
 8   by the Proprietary Client. Id. at ¶ 65. Although this Order touches only on two of the
 9   components of the VXN Scan system, Mr. Williamson’s 81-paragraph Declaration sets
10   forth additional in-depth details of all five components of the system, providing the Court
11   a thorough understanding of how the system reliably pinpoints the IP addresses used by
12   individuals infringing Plaintiff’s movies and verifies the infringement.
13         Second, Plaintiff also provided a declaration by Patrick Paige, a computer forensics
14   expert retained by Plaintiff to analyze and retain forensic evidence captured by the VXN
15   Scan system. ECF No. 4-2 at 18–22 (“Ex. B”). Mr. Paige explains that VXN Scan recorded
16   numerous BitTorrent computer transactions with IP address 75.25.172.49 in the form of
17   PCAPs, and that he reviewed the PCAP to confirm that it evidences a recorded transaction
18   with that IP address on December 15, 2020 at 08:59:06 UTC involving the IP address
19   uploading a piece or pieces of a file corresponding to the hash value that is unique to one
20   of Plaintiff’s movies. Ex. B. at ¶¶ 13–19.
21         Third, Plaintiff provided a declaration by Susan Stalzer, one of Plaintiff’s employees
22   who verified that each digital file that the Proprietary Client received through its
23   transactions with IP address 75.25.172.49 is a copy of one of Plaintiff’s copyrighted works,
24   by viewing the unauthorized motion pictures corresponding with the file hashes side-by-
25   side with Plaintiff’s original movies. ECF No. 4-2 at 24–26 (“Ex. C”); see also ECF No.
26   1-2 (Exhibit A to the Complaint, listing the hash values of the 27 torrent files received by
27   the Proprietary Client from the IP address 75.25.172.49). Mr. Paige testified that based on
28   his experience in similar cases, Defendant’s ISP, AT&T U-Verse, is the only entity that

                                                  5
                                                                                3:21-cv-00063-AJB-AHG
     Case 3:21-cv-00063-AJB-AHG Document 5 Filed 01/28/21 PageID.77 Page 6 of 9



 1   can correlate the IP address 75.25.172.49 to its subscriber to pinpoint Defendant’s identity.
 2   Ex. B at ¶ 28.
 3         Finally, Plaintiff provides a declaration by Emilie Kennedy, Plaintiff’s in-house
 4   General Counsel. ECF No. 4-2 at 28–30 (“Ex. D”). Ms. Kennedy explains that after
 5   Plaintiff received infringement data from VXN Scan identifying IP address 75.25.172.49
 6   as infringing its works, the IP address was automatically input into Maxmind’s Geolocation
 7   Database on January 7, 2021, which traced the IP address location to San Diego, California,
 8   within this Court’s jurisdiction. Ex. D. at ¶¶ 4–5. Plaintiff has since repeated the trace
 9   through the Geolocation Database twice more, prior to filing the Complaint and prior to
10   filing the present Motion, confirming the IP address continues to trace to this District. Id.
11   at ¶¶ 6–7. The Court is satisfied that these multiple geolocation traces over the course of
12   two months indicating that the Defendant is located in this District are reliably accurate.
13         Based on all of the information above, the Court concludes Plaintiff provided a
14   sufficient showing that it seeks to sue a real person subject to the Court’s jurisdiction.
15   Likewise, if Plaintiff obtains the identifying information from the ISP for the subscriber
16   assigned the IP address at issue, the information sought in the subpoena would likely enable
17   Plaintiff to serve Defendant. Therefore, the Court finds Plaintiff satisfied the “sufficient
18   specificity” threshold.
19                    b. Previous Attempts to Locate Defendant
20         Next, Plaintiff is required to describe all steps taken to identify the Doe defendant in
21   a good-faith effort to locate and serve them. Plaintiff states that it attempted to locate
22   Defendant by searching for Defendant’s IP address using online search engines and other
23   web search tools. ECF No. 4-1 at 14–15. Plaintiff also reviewed numerous sources of
24   authority such as legislative reports, agency websites, informational technology guides,
25   etc. regarding whether it is possible to identify such a defendant by other means, and
26   extensively discussed this issue with its computer investigators and cyber security
27   consultants. Id. at 14. Despite these diligent efforts, Plaintiff was unable to identify any
28   means of obtaining the identity of Defendant other than through subpoenaing the

                                                   6
                                                                               3:21-cv-00063-AJB-AHG
     Case 3:21-cv-00063-AJB-AHG Document 5 Filed 01/28/21 PageID.78 Page 7 of 9



 1   information from the ISP. Id.; see also Ex. B at ¶ 28. Thus, the Court finds Plaintiff has
 2   shown it has made a good-faith effort to identify and locate Defendant before resorting to
 3   filing the instant motion.
 4                    c. Whether Plaintiff Can Withstand a Motion to Dismiss
 5         Lastly, Plaintiff must establish it could survive a motion to dismiss. See FED. R. CIV.
 6   P. 12(b); Columbia Ins., 185 F.R.D. at 579. To survive a motion to dismiss for failure to
 7   state a claim upon which relief can be granted, “a complaint must contain sufficient factual
 8   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.
 9   Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
10   (2007)). To present a prima facie case of copyright infringement, Plaintiff must show: (1)
11   ownership of a valid copyright; and (2) that Defendant violated the copyright owner’s
12   exclusive rights under the Copyright Act. Range Road Music, Inc. v. East Coast Foods,
13   Inc., 668 F.3d 1148, 1153 (9th Cir. 2012). In addition, for direct infringement Plaintiff is
14   required to show causation by Defendant. Perfect 10, Inc. v. Giganews, Inc., 847 F.3d 657,
15   666 (9th Cir. 2017).
16         Here, Plaintiff’s Complaint clearly alleges that Plaintiff owns a valid copyright in
17   the works at issue, which are registered with the United States Copyright Office. See ECF
18   No. 1 at ¶¶ 44, 47, 50.2 And again, Ms. Stalzer attests that she reviewed the files correlating
19   to the hashes identified in Exhibit A to the Complaint and confirmed that they are
20   “identical, strikingly similar or substantially similar” to Strike 3’s original copyrighted
21   Works. Ex. C at ¶¶ 7–11; ECF No. 1 at ¶¶ 35–36. Plaintiff’s Complaint also alleges
22   Defendant used BitTorrent to copy and distribute the copyrighted works without
23   authorization, and that the infringement was continuous and ongoing. ECF No. 1 at ¶¶ 4,
24
25
26   2
       Exhibit A to the Complaint, which shows the hash values of the purportedly infringing
27   movies downloaded from the IP address 75.25.172.49, also contains the United States
     Copyright Office registration information of the works that correspond with those hash
28   files. ECF No. 1-2.
                                                     7
                                                                                  3:21-cv-00063-AJB-AHG
     Case 3:21-cv-00063-AJB-AHG Document 5 Filed 01/28/21 PageID.79 Page 8 of 9



 1   19–30, 33, 33–36, 45–46. Thus, Plaintiff’s Complaint has stated a claim for copyright
 2   infringement against the Doe Defendant sufficient to survive a motion to dismiss.
 3   Additionally, Plaintiff has alleged sufficient facts to show it could withstand a motion to
 4   dismiss for lack of personal jurisdiction or a motion for improper venue, because
 5   Defendant’s IP address was traced to a location in this District. Accordingly, the Court
 6   concludes Plaintiff has met the third prong necessary to establish good cause for granting
 7   early discovery.
 8         IV.     CONCLUSION
 9         For the reasons set forth above, and for good cause shown, the Court GRANTS
10   Plaintiff’s ex parte application for leave to serve a subpoena prior to a Rule 26(f)
11   conference. ECF No. 4. However, the Court is cognizant of the potential embarrassment of
12   being identified in this type of case and “shares the growing concern about unscrupulous
13   tactics used by certain plaintiffs, especially in the adult film industry, to shake down the
14   owners of IP addresses.” Malibu Media, LLC v. Does 1-5, No. 12-Civ-2950-JPO, 2012 WL
15   2001968, at *1 (S.D.N.Y. June 1, 2012). Anticipating and sharing these concerns, Plaintiff
16   invites the Court to issue a protective order establishing procedural safeguards if the Court
17   finds such procedures appropriate. ECF No. 4-1 at 18. Accordingly, the Court ORDERS
18   as follows:
19            1. Plaintiff shall attach a copy of this Order to any subpoena.
20            2. Plaintiff may serve the ISP with a Rule 45 subpoena commanding the ISP to
21                 provide Plaintiff with only the true name and address of the Defendant to
22                 whom the ISP assigned an IP address as set forth on Exhibit A to the
23                 Complaint. The ISP is not to release the Defendant’s telephone number or
24                 email address.
25            3. Within fourteen (14) calendar days after service of the subpoena, the ISP shall
26                 notify the subscriber that his or her identity has been subpoenaed by Plaintiff.
27                 The ISP must also provide a copy of this Order along with the required notice
28                 to the subscriber whose identity is sought pursuant to this Order.

                                                   8
                                                                                3:21-cv-00063-AJB-AHG
     Case 3:21-cv-00063-AJB-AHG Document 5 Filed 01/28/21 PageID.80 Page 9 of 9



 1           4. The subscriber whose identity has been subpoenaed shall have thirty (30)
 2              calendar days from the date of such notice to challenge the disclosure of his
 3              or her name and contact information by filing an appropriate pleading with
 4              this Court contesting the subpoena. A subscriber who moves to quash or
 5              modify the subpoena may proceed anonymously as “John Doe,” and shall
 6              remain anonymous until the Court orders that the identifying information may
 7              be released.
 8           5. If the ISP wishes to move to quash the subpoena, it shall do so before the
 9              return date of the subpoena. The return date of the subpoena must allow for
10              at least forty-five (45) days from service to production. If a motion to quash
11              or other challenge is brought, the ISP shall preserve the information sought
12              by Plaintiff in the subpoena pending resolution of such motion or challenge.
13           6. Plaintiff may only use the information disclosed in response to a Rule 45
14              subpoena served on the ISP for the purpose of protecting and enforcing
15              Plaintiff’s rights as set forth in its Complaint. If Defendant wishes to proceed
16              anonymously, Plaintiff may not release any identifying information without a
17              court order allowing the release of the information.
18
19        IT IS SO ORDERED.
20   Dated: January 28, 2021
21
22
23
24
25
26
27
28

                                                9
                                                                            3:21-cv-00063-AJB-AHG
